Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/024,418 filed on September 17, 2020.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
No preliminary amendments were filed. Claims 1-23 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to independent claims 1, 12 and 17, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), including closest prior art, namely Jouppi et al., US 2019/0302511 A1, Meng et al., US 2018/0023947 A1, and Hofmann et al., US 2018/0095168 A1, alone or in combination with one another or with prior art of record as listed in Search Report fail to disclose the following limitations:

“illuminating, during a first illumination phase, using a laser illumination system, a first cluster of one or more first pixels of a pixel array of the depth map sensor, while not illuminating a second cluster, different from the first cluster, of one or more second pixels of the pixel array of the depth map sensor; and
“detecting, during the first illumination phase, a level of illumination of the second cluster.”
Claims 2-11 depend, directly or indirectly, depend from claim 1; claims 13-16 depend, directly or indirectly, depend from claim 12; and claims 18-23 depend, directly or indirectly, depend from claim 17 and are, therefore, allowable over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Jouppi et al., US 2019/0302511 A1, discloses efficient scene depth map enhancement for low power devices.
Meng et al., US 2018/0023947 A1, discloses system and method for 3D surface measurements.
Hofmann et al., US 2018/0095168 A1, discloses optoelectronic sensor and method for optical monitoring.
Haker et al., WO 2010/130245 A1, discloses methods for real-time-capable analysis of an image sequence.
Dutton et al., US 2018/0091784 A1, discloses time of flight sensing.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485